MEMORANDUM **
Luis Alberto Rubio-Gil appeals from the district court’s judgment and 60-month sentence imposed following his guilty-plea conviction for distribution of 500 grams or more of cocaine, in violation of 21 U.S.C. § 841(a)(1).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Rubio-Gil’s counsel has filed a brief stating there are no grounds for relief, along with a motion to withdraw as counsel of record. Rubio-Gil filed a pro se supplemental brief. The Government did not file an answering brief.
Our independent review of the briefs and the record pursuant to Penson v. Ohio, 488 U.S. 75, 80-81, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief on direct appeal.
Accordingly, counsel’s motion to withdraw is GRANTED, and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.